Martin, J.
delivered the opinion of the court. The plaintiff claims $10,150 for the use and labor of her slaves during eleven years, and for moneys received by the defendant from the sale of her land.
*163The defendant pleaded the general issue—that the plaintiff is his sister, and lived with him from the death of their father, in 1803, till 1814, and during that time was and still is under a mental incapacity, unable to take care of her affairs or herself—that the incurred great expense for her—that at the death of her father she had five slaves, now increased to fifteen or sixteen—that he was at great expense in raising the young ones and removing the whole, and the plaintiff, from S. Carolina to the territory of Mississippi and this state—that the slaves were demanded from him, but removed in 1816 to John Stafford’s, with whom the plaintiff went to live—that a tract of land she had an interest in in South Carolina was exchanged for a bay mare, which the plaintiff used in her removal—that he does not owe any thing to the plaintiff, who, on the contrary, is indebted to him for sundry things furnished her and money spent for her support.
She obtained a verdict and judgment for $2100, and he appealed. A number of witnesses were heard, no questions of law appear to have arisen at the trial, and we *164are unable to say the jury came to an erroneous conclusion.
Thomas for the plaintiff, Baldwin for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.